Exhibit 10.4

 

 
LOAN CONVERSION AGREEMENT
 


LOAN CONVERSION AGREEMENT, dated as of August 7, 2007 (this “Agreement”),
between eMagin Corporation, a Delaware corporation (the “Company”), and Moriah
Capital, L.P., a Delaware limited partnership (together with its successors and
any assignees, “Lender”).


WHEREAS, Lender has contemporaneously entered into a Loan and Security
Agreement, dated as of the date hereof (as the same may be amended, the “Loan
Agreement”), between Lender, as lender, and the Company, as borrower;


WHEREAS, pursuant to the Loan Agreement, the outstanding principal and accrued
and unpaid interest due to Lender (“Loan Indebtedness”) under the Note is
convertible into such number of fully paid and nonassessable shares (as may be
adjusted pursuant to Section 4 hereof, the “Shares”) of Common Stock, par value
$0.001 per share (“Common Stock”), of the Company, as equals (i) that portion of
the Loan Indebtedness under the Loan Agreement that Lender elects to convert
into Common Stock divided by (ii) the Conversion Price (as defined below);


NOW, THEREFORE, the parties agree as follows:


1. Conversion Right; Term. Subject to the terms hereof, commencing on the date
hereof and until the first to occur of (a) the date that the Loan Indebtedness
is repaid in full in accordance with the terms of the Loan Agreement or (b) the
date that the Loan Indebtedness is converted into Common Stock upon a Mandatory
Conversion (as defined in Section 12 below) (the “Expiration Date”), Lender
shall have the right, at any time and from time to time, to convert (the
“Conversion Right”) any amount of the Loan Indebtedness into such number of
shares of Common Stock that shall be obtained by dividing the then-outstanding
Loan Indebtedness by the Conversion Price; provided, however, the total Loan
Indebtedness that is convertible hereunder shall not exceed Two Million Dollars
($2,000,000.00) (the “Conversion Limit”). To the extent not exercised by 5:00
P.M., New York City time, on the Expiration Date, this Agreement shall
completely and automatically terminate and expire, and thereafter it shall be of
no force or effect whatsoever.


1A. Conversion Limitations. Notwithstanding anything contained herein to the
contrary, Lender shall not be entitled to convert pursuant to the hereof an
amount that would be convertible into that number of shares of Common Stock that
would exceed the difference between 4.99% of the issued and outstanding shares
of Common Stock and the number of shares of Common Stock beneficially owned by
Lender (the “4.99% Limitation”). For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder. Lender may void the 4.99% Limitation upon 75 days prior notice to
the Company or without any notice requirement upon an Event of Default.
 
1

--------------------------------------------------------------------------------


In the event that Lender voids the 4.99% Limitation, Lender shall not be
entitled to convert pursuant to the hereof an amount that would be convertible
into that number of shares of Common Stock that would exceed the difference
between 9.99% of the issued and outstanding shares of Common Stock and the
number of shares of Common Stock beneficially owned by Lender (the “9.99%
Limitation”). For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Lender may
void the 9.99% Limitation upon 75 days prior notice to the Company or without
any notice requirement upon an Event of Default.
 
2. Certain Definitions. The terms set forth below shall have the following
meanings. Capitalized terms used but not defined herein have the meanings given
to them in the Loan Agreement.


“Conversion Price” means an amount per share of Common Stock equal to $1.50,
which Conversion Price shall be subject to adjustment as provided herein.


“Common Stock Equivalent” means any warrant, option, subscription or purchase
right with respect to shares of Common Stock, any security or property rights
convertible into, exchangeable for, or otherwise entitling the holder thereof to
acquire, shares of Common Stock or any warrant, option, subscription or purchase
right with respect to any such convertible, exchangeable or other security.


“Current Fair Market Value” when used with respect to the Common Stock as of a
specified date means, with respect to a share of Common Stock, the average of
the closing prices of the Common Stock sold on all securities exchanges
including the NASD OTCBB, NASDAQ Capital Market, the Nasdaq National Market, the
American Stock Exchange or the New York Stock Exchange (each a “Trading Market”)
on which the Common Stock may at the time be listed, or, if there have been no
sales on any such exchange on such day, the average of the highest bid and
lowest asked prices on all such exchanges at the end of regular trading such
day, or, if on such day the Common Stock is not so listed, the average of the
representative bid and asked prices quoted in the NASDAQ System as of 4:00 p.m.,
New York City time, or, if on such day the Common Stock is not quoted in the
NASDAQ System, the average of the highest bid and lowest asked price on such day
in the domestic over-the-counter market as reported by the Pink Sheets, LLC, or
any similar successor organization, in each such case averaged over a period of
five Trading Days consisting of the day as of which the Current Fair Market
Value of Common Stock is being determined (or if such day is not a Trading Day,
the Trading Day next preceding such day) and the  four consecutive Trading Days
prior to such day. If on the date for which Current Fair Market Value is to be
determined the Common Stock is not listed on any securities exchange or quoted
in the NASDAQ System or the over-the-counter market, the Current Fair Market
Value of Common Stock shall be the highest price per share of Common Stock at
which the Company has sold shares of Common Stock or Common Stock Equivalents to
one or more unaffiliated third parties in a bona fide financing round during the
365 days prior to the date of such determination. If no such sales were made
during the 365 days prior to the date of such determination, the Current Fair
Market Value of Common Stock shall be the price per share which the Company
could then obtain from a willing buyer on an arms’-length basis (not an
affiliate, employee or director of the Company at the time of determination) for
shares of Common Stock sold by the Company, from authorized but unissued shares,
as determined in by an independent appraiser mutually acceptable to, and
unaffiliated with, the Company and Lender, whose appraisal costs shall be paid
by the Company.


2

--------------------------------------------------------------------------------


“Trading Day” means at any time a day on which the Trading Market on which the
Common Stock may be listed is open for general trading of securities.


3. Deficiency in Shares Available for Issuance. If at any time the Conversion
Right is exercised the Company does not have available for issuance upon such
conversion as authorized and unissued shares or in its treasury at least the
number of shares of Common Stock required to be issued pursuant hereto, then, at
the election of Lender made by notice from Lender to the Company, the Conversion
Right, to the extent that sufficient shares of Common Stock are not then
available for issuance upon conversion, shall be converted into the right to
receive from the Company, in lieu of the shares of Common Stock which the
Company is unable to issue, payment in an amount equal to the product obtained
by multiplying (a) the number of shares of Common Stock which the Company is
unable to issue times (b) the Current Market Value of the Common Stock as of the
Conversion Date. Such amount shall further be deemed to be an Obligation under
the Loan Agreement secured by the Collateral thereunder. Any payment of such
amount shall be deemed to be a payment of principal plus a premium equal to the
total amount payable less the principal portion of the Loan converted as to
which such payment is required to be made because shares of Common Stock are not
then available for issuance upon such conversion.


4. Conversion Procedure.


(a) In order to exercise the conversion privilege hereunder, Lender shall give a
Conversion Notice in the form of Annex A (or such other notice which is
acceptable to the Company) to the Company.


(b) As promptly as practicable, but in no event later than three (3) Business
Days after a Conversion Notice is given, the Company shall issue and shall
deliver to Lender the number of full shares of Common Stock issuable upon such
conversion.


(c) (1) If Lender shall have given a Conversion Notice in accordance with the
terms hereof, the Company's obligation to issue and deliver the shares of Common
Stock upon such conversion shall be absolute and unconditional up to the amount
of the outstanding Loan Indebtedness (but not to exceed the Conversion Limit),
irrespective of any action or inaction by Lender to enforce the same, any waiver
or consent with respect to any provision hereof or of the Loan Agreement, the
recovery of any judgment against any person or any action to enforce the same,
any failure or delay in the enforcement of any other obligation of the Company
to Lender, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by Lender or any other person or entity of any
obligation to the Company or any violation or alleged violation of law by Lender
or any other person or entity, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to Lender in connection
with such conversion; provided, however, that nothing herein shall limit or
prejudice the right of the Company to pursue any such claim in any other manner
permitted by applicable law.


3

--------------------------------------------------------------------------------


(2) If in any case the Company shall fail to issue and deliver the shares of
Common Stock to Lender upon Lender’s exercise of the Conversion Right in
accordance with the terms of this Agreement and the Loan Agreement within five
(5) Business Days after Lender gives the Conversion Notice, in addition to any
other liabilities the Company may have hereunder and under applicable law (A)
the Company shall pay or reimburse Lender on demand for all out-of-pocket
expenses, including, without limitation, reasonable fees and expenses of legal
counsel, incurred by Lender as a result of such failure, (B) if as a result of
such failure Lender shall suffer any damages or liabilities (including, without
limitation, margin interest and the cost of purchasing securities to cover a
sale (whether by Lender or Lender's securities broker) or borrowing of shares of
Common Stock by Lender for purposes of settling any trade involving a sale of
shares of Common Stock made by Lender, then the Company shall upon demand of
Lender pay to Lender an amount equal to the damages and liabilities suffered by
Lender by reason thereof which Lender documents to the reasonable satisfaction
of the Company, and (C) Lender may by written notice given at any time prior to
delivery to Lender of the shares of Common Stock issuable in connection with
such exercise of Lender's Conversion Right, rescind such exercise and the
Conversion Notice relating thereto.


5. Notices of Certain Company Actions. In case on or after the date of this
Agreement:


(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock (other than in cash out of retained earnings); or


(b) the Company shall authorize the granting to the holders of its Common Stock
of rights or warrants to subscribe for or purchase any share of any class or any
other rights or warrants;
 


the Company shall give Lender, as promptly as possible but in any event at least
ten (10) Business Days prior to the applicable date hereinafter specified, a
notice stating  the date on which a record is to be taken for the purpose of
such dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined. Such notice shall
not include any information which would be material non-public information for
purposes of the Securities Exchange Act of 1934, as amended. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
such dividend, distribution, reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding-up. In the case of any such action
of which the Company gives such notice to Lender or is required to give such
notice to Lender, Lender shall be entitled to give a Conversion Notice which is
contingent on the completion of such action.


6. Stock Fully Paid, Reservation of Shares. All Shares that may be issued upon
the exercise of the rights represented by this Agreement will, upon issuance, be
duly authorized, fully paid and nonassessable, and will be free from all Liens
with respect to the issue thereof. During the period within which the Conversion
Right may be exercised, the Company will at all times have authorized, and
reserved for the exercise of the Conversion Right a sufficient number of shares
of its Common Stock to enable the Company to fulfill its obligation hereunder.


4

--------------------------------------------------------------------------------


7. Adjustment of Conversion Price and Number of Shares. The number and kind of
securities purchasable upon conversion, and the Conversion Price, shall be
subject to the adjustment from time to time upon the occurrence of certain
events, as follows:
 
(a)Adjustment for Common Stock Dividends and Distributions. If the Company
makes, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock or Common Stock Equivalents, in each such event the
Conversion Price that is then in effect shall be decreased as of the time of
such issuance or, in the event such record date is fixed, as of the close of
business on such record date, by multiplying the Conversion Price then in effect
by a fraction (i) the numerator of which is the total number of shares of Common
Stock and Common Stock Equivalents issued and outstanding immediately prior to
the time of such issuance or the close of business on such record date, and
(ii) the denominator of which is the total number of shares of Common Stock and
Common Stock Equivalents issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
shares of Common Stock or Common Stock Equivalents issuable in payment of such
dividend or distribution; provided, however, that if such record date is fixed
and such dividend is not fully paid or if such distribution is not fully made on
the date fixed therefor, the Conversion Price shall be recomputed accordingly as
of the close of business on such record date and thereafter the Conversion Price
shall be adjusted pursuant to this Section 4(a) to reflect the actual payment of
such dividend or distribution.
 
(b) Adjustments for Stock Splits, Stock Subdivisions and Combinations. If the
Company subdivides or combines the Common Stock, (1) in the case of a
subdivision (including a stock split), the Conversion Price in effect
immediately prior to such event shall be proportionately decreased and the
number of shares of Common Stock purchasable thereunder shall be proportionately
increased, and (2) in the case of a combination (including a reverse stock
split), the Conversion Price in effect immediately prior to such event shall be
proportionately increased and the number of shares of Common Stock purchasable
thereunder shall be proportionately decreased. Any adjustment under this Section
shall become effective at the close of business on the date the subdivision or
combination becomes effective.


(c) Adjustments for Reclassification, Reorganization and Consolidation. In case
of (1) any reclassification, reorganization, change or conversion of securities
of the Common Stock (other than a change in par value) into other shares or
securities of the Company, (2) any merger or consolidation of the Company with
or into another entity (other than a merger or consolidation with another entity
in which the Company is the acquiring and the surviving entity and that does not
result in any reclassification or change of the Common Stock), or (3) any sale
of all or substantially all the assets of the Company, Lender shall have the
right to receive, in lieu of the shares of Common Stock into which the Loan
Indebtedness is convertible, the kind and amount of shares of stock and other
securities, money and property receivable upon such reclassification,
reorganization, change, merger or consolidation or sale upon conversion by
Lender of the maximum number of shares of Common Stock into which the Loan
Indebtedness could have been converted immediately prior to such
reclassification, reorganization, change, merger or consolidation or sale, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof. The provisions of this Section
shall similarly attach to successive reclassifications, reorganizations,
changes, mergers or consolidations.


5

--------------------------------------------------------------------------------


 
(d) Recapitalizations. If at any time there occurs a recapitalization of the
Common Stock (other than a subdivision, combination, or merger or sale of assets
otherwise provided for in Section 7(c), Lender shall be entitled to receive,
upon exercise of the Conversion Right and the giving of the Conversion Notice,
the number of shares of capital stock or other securities or property of the
Company or otherwise to which a holder of the Common Stock deliverable upon
conversion would have been entitled on such recapitalization. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section (including adjustment of the Conversion Price then in effect and
the number of shares purchasable upon exercise of the Conversion Right
hereunder) with respect to the rights of Lender after the recapitalization so
that the provisions of this Section  shall be applicable after that event as
nearly equivalent as may be practicable.
 
(e) No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or bylaws, or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Agreement and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of Lender against
impairment.
 
(f) Notice of Adjustments. Whenever the consideration issuable upon a conversion
hereunder shall be changed pursuant to this Agreement, the Company shall prepare
a certificate setting forth, in reasonable detail, the event requiring the
change and the kind and amount of shares of stock and other securities, money
and property subsequently issuable upon a conversion hereof. Such certificate
shall be signed by its chief financial officer and shall be delivered to Lender
or such other person as Lender or any successor notice recipient may designate.
 
(g) Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall round up the number of shares issuable in connection with such
exercise to the next whole share.
 
(h) Mandatory Conversion. If the following conditions are met, then the Company
may, on not less than fifteen (15) days prior written notice (“Mandatory
Conversion Notice”) to Lender (“Mandatory Conversion Notice Date”), demand that
all, but not less than all, of the outstanding Loan Indebtedness be converted
into Common Stock on the terms set forth herein (a “Mandatory Conversion”):
 
6

--------------------------------------------------------------------------------


 
(1) The Company’s Common Stock, trading on any Trading Market, has a Current
Market Value equal to $3.50 (as adjusted in accordance with the terms hereof) or
more for ten (10) consecutive Trading Days (the “Mandatory Conversion
Measurement Period”).
 
(2) All of the shares of Common Stock into which the Loan Indebtedness is
convertible are then freely tradable under an effective registration statement
filed with the Securities and Exchange Commission or pursuant to Rule 144 of the
Rules and Regulations promulgated under the Securities Act of 1933, as amended,
and Lender shall have received an opinion of counsel to the Company as may be
necessary or requested by Lender to allow such resales, provided the Company and
its counsel receive reasonably requested representations from Lender and its
broker, if any.
 
(3) Each of the representations and warranties made by or on behalf of the
Company to Lender in this Agreement and in other Loan Documents shall be true
and correct in all material respects as of the Mandatory Conversion Notice Date
(provided that any such representation or warranty that is qualified as to
materiality shall be true and correct in all respects), and Lender shall have
received a certification from a Responsible Officer with respect to the
foregoing in form and substance satisfactory to Lender.
 
(4) The Company shall have duly and properly performed, complied with and
observed each of its covenants, agreements and obligations contained in this
Agreement and the other Loan Documents as of the Mandatory Conversion Notice
Date, and Lender shall have received a certification from a Responsible Officer
with respect to the foregoing in form and substance satisfactory to Lender.
 
(5) No event shall have occurred on or prior to the Mandatory Conversion Notice
Date or at any time thereafter and be continuing as of the date of the Mandatory
Conversion, and no condition shall exist on the Mandatory Conversion Notice Date
or at any time thereafter and be continuing as of the date of the Mandatory
Conversion, which constitutes an Event of Default or which would, with notice or
the lapse of time, or both, constitute an Event of Default under this Agreement
or any of the other Loan Documents, and Lender shall have received a
certification from a Responsible Officer with respect to the foregoing in form
and substance satisfactory to Lender.
 
The Mandatory Conversion Notice shall be accompanied by a certificate of the
Company setting forth, in reasonable detail, the calculation of the Current Fair
Market Value of the Common Stock and the number of Shares issuable upon the
Mandatory Conversion. Such certificate shall be signed by the Company’s chief
financial officer and shall be delivered to Lender or such other person as
Lender or any successor notice recipient may designate.
 
Notwithstanding the foregoing, the Company may not effect a Mandatory Conversion
in the event that the number of shares of Common Stock issuable upon such
Mandatory Conversion would exceed the number of shares of Common Stock that
could be sold over a period of twenty (20) Trading Days based on twenty five
percent (25%) of the average daily trading volume of the Common Stock on the
Trading Market during the Mandatory Conversion Measurement Period.
 
7

--------------------------------------------------------------------------------


8. Compliance with Securities Act; Disposition of Shares of Stock. The Company
is obligated to register the shares to be issued upon conversion under the
Securities Act of 1933, as amended, pursuant to the Registration Rights
Agreement. Until such shares are duly registered, Lender will not offer, sell or
otherwise dispose of any such Shares except under circumstances which will not
result in a violation of applicable securities laws.


9. Rights as Shareholder. Lender shall not be entitled to vote or, subject to
Section 4(a), receive dividends with respect to, or be deemed the holder of,
Shares issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon Lender, as such, any right to vote
for the election of directors or upon any matter submitted to shareholders at
any meeting thereof, or to receive notice of meetings, or to receive dividends
or subscription rights or otherwise, until the Conversion Right shall have been
exercised and the Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein.


10. Representations and Warranties of Company. The Company represents and
warrants to Lender as follows:


(a) This Agreement has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms.


(b) The Shares have been duly authorized and reserved for issuance by the
Company and, when issued in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable.


(c) The execution and delivery of this Agreement are not, and the issuance of
the Shares upon conversion under this Agreement in accordance with the terms
hereof will not be, inconsistent with the Company’s charter or bylaws, as
amended, and do not and will not constitute a default under, any indenture,
mortgage, contract or other agreement or instrument of which the Company is a
party or by which it is otherwise bound.


11. Miscellaneous.


(a) Notices. All notices, requests and demands to or upon the respective parties
hereto shall be given in writing and shall be deemed to have been duly given or
made upon receipt by the receiving party. All notices, requests and demands are
to be given or made to the respective parties at the following addresses (or to
such other addresses as either party may designate by notice in accordance with
the provisions of this paragraph):


8

--------------------------------------------------------------------------------


If to the Company:               10500 N.E. 8th Street
Suite 1400
Bellevue, Washington 12533
Attention: John Atherly
 
With a copy to:                    Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attention: Richard A. Friedman, Esq.
 
If to Lender:                          Moriah Capital, L.P.
685 Fifth Avenue
New York, New York 10022
Attention: Greg Zilberstein
 


With a copy to:                    Cohen Tauber Spievack & Wagner LLP
420 Lexington Avenue, Suite 2400
New York, New York 10170
Attention: Adam Stein, Esq.
 
 
(b) Amendments. The terms of this Agreement shall not be amended, altered,
modified, supplemented or terminated in any manner whatsoever except by a
written instrument signed by the parties hereto. The terms of this Agreement
shall not be waived except by a written instrument signed by the party to be
charged with such waiver.


(c) Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns in accordance with, and subject to, the terms of the Loan Agreement.


(d) Invalidity. Any provision of this Agreement which may be determined by
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


(d) Section or Paragraph Headings. Section and paragraph headings are for
convenience only and shall not be construed as part of this Agreement.


(e) Governing Law. This Agreement shall be construed in accordance with, and
shall be governed by, the laws of the State of New York (without giving effect
to conflict of law rules.
 
(f) Counterparts. This Agreement may be executed in counterparts and by
facsimile or electronic signature, each of which when so executed, shall be
deemed an original, but all of which shall constitute but one and the same
instrument.


 


[SIGNATURE PAGE FOLLOWS]

9

--------------------------------------------------------------------------------



 IN WITNESS WHEREOF, the parties have executed this Loan Conversion Agreement as
of the date set forth below.
 

   EMAGIN CORPORATION        
Dated: August 7, 2007
By:
/s/ K.C. Park       
Name: K.C. Park
     
Title: Interim CEO
       

 
MORIAH CAPITAL, L.P.
          By: Moriah Capital Management, L.P.,
General Partner
          By: Moriah Capital Management, GP, LLC,
General Partner
               
 
By:
/s/ Alexandre Speaker       Name: Alexandre Speaker       Title: General
Partner           

 


10

--------------------------------------------------------------------------------



Annex A


NOTICE OF CONVERSION




To: eMagin Corporation


1. The undersigned hereby elects to purchase _____ shares of Common Stock of
eMagin Corporation in accordance with the terms of the attached Agreement, and
tenders herewith a certificate of an executive officer of Moriah Capital, L.P.
setting forth the amount of Loan Indebtedness to be cancelled, which amount is
equal to the then applicable Conversion Price per share multiplied by the number
of Shares being purchased, which represents full payment of the purchase price
of such shares.


2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:


Name:


Address:
 
3. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.


Signature:__________________________


Name:_____________________________


Address:___________________________


_________________________________


_________________________________


Social Security or Taxpayer Identification No.:
 
 
 
11